Citation Nr: 0807981	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to the service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

When the case was last before the Board in March 2007, it was 
remanded for additional development.


FINDING OF FACT

Coronary artery disease was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not etiologically related to service or 
service-connected disability.


CONCLUSIONS OF LAW

1.  An opinion from an independent medical expert is not 
required.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2007).

2.  Coronary artery disease was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  

3.  Coronary artery disease is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a November 2002 letter, issued prior to the 
decision on appeal, and in a letters dated in November 2005, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  Letters 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 2006 
and April 2007.  The claim was last readjudicated in October 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, in a June 2006 
correspondence, the veteran indicated that he had no other 
relevant information or evidence to submit to substantiate 
his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran claims that he is entitled to service connection 
for coronary artery disease, to include as secondary to his 
diabetes mellitus.  

The medical evidence of record establishes that the veteran 
currently has coronary artery disease.  However, there is no 
contemporaneous medical evidence of the disability in service 
or until many years thereafter, and there is no medical 
opinion stating that the veteran's coronary artery disease is 
related to service.

With respect to whether the veteran's coronary artery disease 
is etiologically related to his service-connected diabetes 
mellitus, the Board has concluded that of the medical 
opinions on point, that of the July 2007 VA examiner is most 
comprehensive.  After reviewing the claims file and all of 
the veteran's medical history, the July 2007 VA examiner 
stated that it is less likely than not that the veteran's 
coronary artery disease was caused by his service-connected 
diabetes mellitus.  He reasoned that although there were 
fluctuations in the veteran's blood sugar readings in 1999, 
around the time when the veteran was diagnosed with coronary 
artery disease and underwent aortocoronary bypass surgery, 
there is no evidence of prolonged hyperglycemia prior to the 
diagnosis of coronary artery disease and the aortocoronary 
bypass surgery.  Importantly, the VA examiner pointed out 
that it is prolonged hyperglycemia and insulin resistance 
that aggravate coronary artery disease.  He stated that in 
the veteran's case, the diabetes mellitus manifested itself 
in full form around 2002, and while the fluctuations in the 
blood sugars around 1999 are difficult to explain, they did 
not contribute to the coronary artery disease.  The examiner 
concluded by stating that without medical records showing 
consistently elevated blood sugar readings in 1999, it is not 
likely that the veteran's diabetes mellitus caused or 
aggravated the veteran's coronary artery disease.  

In contrast, the VA physician who wrote letters dated in 
April and May 2004 stating that the veteran's diabetes 
mellitus is most likely the cause of his coronary artery 
disease, did not acknowledge that the veteran's coronary 
artery disease pre-dated the onset of the diabetes mellitus 
and more importantly, did not support his opinion with any 
reasons or bases.  The Board notes that the weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  

Although the veteran's representative has requested that the 
Board obtain an IME opinion, the Board finds that there is no 
issue of such medical complexity or controversy as would 
warrant an independent medical opinion.  In this regard, the 
Board notes that the VA medical opinion discussed above 
addresses all aspects pertinent to the claim.  The necessity 
of obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  
The Board is of the opinion that the medical opinion provided 
by the VA examiner who conducted the July 2007 VA examination 
is adequate for adjudication purposes, and that the case does 
not require an IME opinion.  

Accordingly, the Board concludes that service connection for 
coronary artery disease is not in order.  In reaching this 
decision, the Board has considered the-benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to 
this claim because the preponderance of the evidence is 
against the claim.  




ORDER

Entitlement to service connection for coronary artery 
disease, to include as secondary to the service-connected 
diabetes mellitus, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


